UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (Rule 13e-4) TENDER OFFER STATEMENT PURSUANT TO SECTION 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 FINAL AMENDMENT ASGI Aurora Opportunities Fund, LLC (Name of Issuer) ASGI Aurora Opportunities Fund, LLC (Name of Person(s) Filing Statement (Issuer)) Interests of Limited Liability Company Interest (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Lloyd Lipsett Wells Fargo Law Department MAC JP201-210 200 Berkeley Street Boston, MA 02116 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Persons(s)) With a copy to: Mark P. Goshko George Zornada K&L Gates LLP State Street Financial Center One Lincoln St. Boston, MA02111-2950 (617) 261-3100 August 20, 2012 (Date Tender Offier First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation $9,245,000(a) Amount of Filing Fee $1,059.48(b) (a) Calculated as the aggregate maximum purchase price for limited liability company interests. (b) Calculated at $114.60 per $1,000,000 of the Transaction Valuation. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$1,059.48 Form or Registration No.:SC TO-I Filing Parties:ASGI Aurora Opportunities Fund, LLC Date Filed:August 20, 2012 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: x Amendment No. 1 to Tender Offer Statement This Final Amendment amends the Issuer Tender Offer Statement on Schedule TO (the “Statement”) originally filed with the Securities and Exchange Commission on August 20, 2012 by ASGI Aurora Opportunities Fund, LLC (the “Fund”), relating to the Fund’s offer to purchase limited liability company interests in the Fund (“Interests”) from holders of Fund Interests (“Members”) on the terms and subject to the conditions set forth in the Offer to Purchase and the related Letter of Transmittal in an aggregate amount of up to $9,245,000 (the “Offer”), and constitutes the final amendment pursuant to Rule 13e-4(c)(4) under the Securities Exchange Act of 1934, as amended. Pursuant to the Offer, $988,457.03 was tendered and accepted by the Fund at a net asset value of $97.27 per Share as determined as of December 31, 2012.Payments (less any early withdrawal fees or holdbacks) were wired on February 20, 2013 to the accounts of tendering Members indicated in their letters of transmittal in accordance with the terms of the Offer. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March 27, 2013 ASGI AURORA OPPORTUNITIES FUND, LLC By: /s/ Adam Taback Name: Adam Taback Title: President
